MEMORANDUM OPINION
                                        No. 04-10-00758-CR

                                         Lavelle T. MANOS,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No 7, Bexar County, Texas
                                      Trial Court No. 278072
                            Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 3, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing the notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                   PER CURIAM


DO NOT PUBLISH